DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on April 28, 2022 is acknowledged.  The traversal is on the grounds that examination of all claims would not impose an undue burden on the examiner.  This is not found persuasive because the different inventions, Group I and Group II are directed to a method and statutorily recognized as distinct types of invention. Applicant asserts that examining all claims would not impose an undue burden because of the overlapping subject matter of the claims.  The examiner argues that it is the non-overlapping subject matter that imposes the undue burden.  The apparatus claims of Group II include limitations directed to a controller that controls the apparatus such that a particular process is carried out or a particular result is achieved.  To the extent that method limitations are given weight within the apparatus claims, the method-type limitations set forth in the Group II apparatus claims 19 and 20 are broader in scope than the method limitations set forth in Group I, claims 1-18.  Therefore, the apparatus claims of Group II may be used to carry out processes that are different from the process of Group I claims 1-18.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on April 28, 2022.

Claim Objections
Claim 1 is objected to because of the following informality:  Grammatically, claim 1 suggests that the mask is used to etch the substrate.  The recitation of (with emphasis added) “(b) etching the substrate using the mask” should be changed.  For example:
(b) etching the substrate exposed through 
or,
etching unmasked regions of the substrate; or the like.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 reads:
“1. An etching method comprising: (a) forming a protective layer containing a tin atom on a surface of a substrate having a region to be etched and a mask provided on the region; and (b) etching the region of the substrate using the mask.”

It is not clear if the claim 1 is directed to:
	A)  A process in which a substrate surface is first provided with a tin-containing protection layer and then atop the protection layer a mask layer is provided in a region of the substrate to be etched, and then etching the substrate;
or,
	B) A process in which a mask is provided on a region of a substrate to be etched and then a tin-containing protection layer is deposited onto the masked substrate, and then etching the substrate.

Regarding claim 8 and 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 12 recite the broad recitation “a nitrogen-containing inorganic compound”, and the claims also recite “N2” and “N2O4” which are narrower statements of the limitation.  Additionally, claim 12 recites the broad recitation “an oxygen-containing substance” and the claim also recites “H2O, H2O2, O2, O3, N2O4” which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	Claims 2-7, 9-11 and 13-18 are rejected as they do not remedy the indefiniteness of the claim from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2004/0178169 as filed by Desphande et al. (hereinafter, Desphande).

	Regarding claim 1, Desphande teaches:
(a) forming a protective layer containing a tin atom HM on a surface of a substrate 40 having a region to be etched and a mask 20 provided on the region (see, for example FIG. 4C);  and,
(b) etching the region of the substrate using the mask (see, for example, FIG. 4C).
Regarding claim 2, Desphande teaches forming the hardmask layer HM before etching the substrate (see, for example, FIG. 4A).


Regarding claim 4, Desphande incorporates by reference US Patent 6,316,167 (Angelopoulos et al., hereinafter, Angelopoulos) (see [0070]).  Angelopoulos teaches the Sn containing hardmask of Desphande is formed by supplying a first gas and a second gas to the substrate wherein at least one of the first gas and the second gas contains a tin-containing substance (see, for example, column 7, line 28 – column 10, line 10.

Regarding claims 8 and 9, Desphande, through the incorporation of Angelopoulos, teaches the remaining one of the first gas and the second gas contains may be oxygen or nitrogen (see, for example, Angelopoulos column 10, line 10) 

Regarding claim 11, Desphande teaches the hardmask protective layer is formed by a chemical vapor deposition method using a layer forming gas containing a tin- containing substance (see, for example, [0058]).

Regarding claim 12, Desphande teaches the layer forming gas may further contain nitrogen or oxygen (see, for example, Angelopoulos column 10, line 10).

Regarding 16, Desphande teaches the protective layer contains tin in conjunction with  oxygen or nitrogen or sulfur or a halogen (see, for example [0008] and [0037]).

Regarding claim 17, Desphande teaches the mask is a photoresist (see for example, [0009]).

Regarding claim 18, Desphande teaches removing the hardmask protective layer (see, for example, FIG. 4D).

Allowable Subject Matter

Claims 3, 5-7, 10, 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	The prior art of record does not teach or make obvious a cyclic etching and deposition  process comprising the formation of tin-containing protection layer on sidewalls the feature being etched. The prior art of record does not teach or make obvious a process of  forming a tin-containing layer using the two-step / two gas process of the noted claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210233778 discloses a similar process but does not teach or suggest the use of tin

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716


/Allan W. Olsen/Primary Examiner, Art Unit 1716